Order entered March 30, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01230-CR

                           QUINCY PAUL REED, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 3
                                Dallas County, Texas
                         Trial Court Cause No. F14-54391-J

                                        ORDER
                         Before Justices Myers, Evans, and Brown

      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandate in this appeal INSTANTER.


                                                  /s/   LANA MYERS
                                                        JUSTICE